Citation Nr: 0216553	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-03 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to October 1, 1999 for 
the grant of service connection for Brugada syndrome.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from April 1978 to November 
1993.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision, the RO granted service connection for 
Brugada syndrome (a heart disorder), and assigned a 
10 percent rating for the disorder effective January 31, 
2000.  In a June 2000, rating decision the RO increased the 
assigned disability rating from 10 percent to 100 percent and 
awarded an earlier effective date, October 1, 1999, for the 
grant of service connection and the 100 percent rating.  The 
veteran perfected an appeal of the effective date assigned 
for the grant of service connection.


FINDINGS OF FACT

1.  The veteran was separated from service in November 1993.

2.  A diagnosis of a chronic heart disorder was made in May 
1999.

3.  The veteran initially claimed entitlement to service 
connection for a heart disorder in October 1999.


CONCLUSION OF LAW

Entitlement to an effective date prior to October 1 1999, for 
the grant of service connection for Brugada syndrome is not 
shown as a matter of law.  38 U.S.C.A. §§ 5101(a), 5110(a) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 
3.400(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
in November 1993, immediately following his retirement from 
service, for the grant of service connection for Brugada 
syndrome because a heart disorder was documented in his 
service medical records.  He further contends that because 
the heart disorder was documented in his service medical 
records he was not required to submit a claim for service 
connection for that disorder in order for service connection 
to be granted.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002)); 38 C.F.R. § 3.159 (2002).  As will be 
explained below, the Board finds that the provisions of the 
law and regulation do not apply to the veteran's claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and assist do not apply to 
a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In the instant case the facts are not in dispute; 
resolution of the veteran's appeal is dependent on 
interpretation of the statutes and regulations regarding the 
effective date of an award of service connection.  The issue 
of whether the veteran is entitled to an earlier effective 
date is dependent upon whether a viable claim for service 
connection was filed prior to October 1, 1999.  That 
determination is dependent on the documents and evidence 
received by VA prior to October 1, 1999.  VA has no further 
duty, therefore, to notify the veteran of the evidence needed 
to substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
the claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

The Board observes in passing that the veteran has been 
provided with pertinent law and VA regulations in the March 
2001 Statement of the case.  He and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his claim.  

Factual Background

The veteran's service medical records disclose that he was 
hospitalized for two days in November 1984 due to a two day 
history of left-sided chest pain.  
An electrocardiogram (EKG) revealed an ST segment elevation 
and a right bundle branch block, and he was admitted for 
evaluation.  Diagnostic testing ruled out a myocardial 
infarction, and no diagnosis of a chronic heart disorder was 
made.  The service medical records make no further reference 
to any complaints or clinical findings related to a heart 
disorder.  Examination of the heart on separation from 
service in September 1993, which included an EKG, was normal.

The veteran initially claimed entitlement to VA compensation 
benefits in December 1993.  In that application (VA Form 21-
526) he asserted that he had numerous disorders that were 
incurred in service.  He did not include a heart disorder in 
this claim for compensation benefits.  

The veteran underwent a VA medical examination in January 
1994, during which he did not register any complaints 
pertaining to the heart, and no cardiac abnormalities were 
found on examination.  

In a letter from the veteran's representative, which was 
dated October 1, 1999, the veteran claimed entitlement to 
compensation benefits for a heart disorder.  In January 2000 
he submitted a medical report from K.S.R., M.D., showing that 
he had complained of atypical chest discomfort and 
palpitations in May 1999, which resulted in a diagnosis of 
Brugada syndrome following diagnostic testing.  Dr. 
R. reviewed the December 1984 service medical record showing 
the right bundle branch block, and found that that 
abnormality was consistent with a diagnosis of Brugada 
syndrome.

The veteran underwent a VA cardiology examination in March 
2000, during which he stated that he was unable to remember 
whether he had any cardiac symptoms from 1984 to 1999. The 
examiner then defined Brugada syndrome as an electrical 
conduction abnormality in the heart that causes irregular and 
dangerous heart rhythms.  The examiner also found that the 
cardiac abnormalities documented in December 1984 were 
consistent with Brugada syndrome, and provided an opinion 
that the onset of the disorder occurred in service.  

The RO subsequently granted service connection for Brugada 
syndrome with an effective date of October 1, 1999, the date 
of the letter from the veteran's representative.

Relevant Law and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

Analysis

The factual background has been set forth above.  In short, 
the veteran initially claimed entitlement to service 
connection for heart disease in a letter dated October 1, 
1999 and the RO granted service connection as of that date.

The veteran contends that the effective date for the grant of 
service connection should be November 23, 1993, the day 
following his separation from service.  He bases that 
contention on the fact that the heart disorder was shown 
during service.  He has asserted that he was not required to 
expressly include the heart disorder in his December 1993 
claim for compensation benefits because it was documented in 
his service medical records.  He claims that all of the EKGs 
that he had in service documented the existence of the 
disorder, and that the disorder was diagnosed during service.  
He also claims that had he been given an EKG during the 
January 1994 VA examination, it would have shown the Brugada 
syndrome.  He contends that the RO should have granted 
service connection for Brugada syndrome in adjudicating his 
December 1993 claim.

The evidence clearly indicates that the veteran did not 
expressly claim entitlement to service connection for a heart 
disorder, either formally or informally, until October 1999.  
He does not assert otherwise.  It is his contention, in 
essence, that a claim for service connection for a heart 
disorder should have been inferred from his December 1993 
claim due to the documentation of the cardiac abnormalities 
in his service medical records.

The statutes and regulations pertaining to veterans' benefits 
have created a "nonadversarial, ex parte, paternalistic 
system for adjudicating veterans' claims."  Collaro v. West, 
136 F.3d 1304, 1309-10 (Fed. Cir. 1998).  As the veteran's 
representative has pointed out, in adjudicating a claim for 
benefits VA is required to consider all statutory and 
regulatory provisions that may support entitlement to 
benefits, regardless of whether the veteran has raised or 
argued a particular issue.  Douglas v. Derwinski, 2 Vet. App. 
435, 439 (1992).  This mandate does not, however, "require 
[VA] to conduct an exercise in prognostication, but only 
requires that it consider all issues reasonably raised. . . 
."  Talbert v. Brown, 7 Vet. App. 352, 356 (1995).

Although the service medical records documented a cardiac 
abnormality in December 1984, contrary to the veteran's 
assertions that finding did not result in the diagnosis of a 
cardiac disorder.  The service medical records make no 
further reference to a cardiac disorder, and examination on 
separation from service, which included an EKG, showed no 
heart abnormalities.  The veteran did not register any 
complaints pertaining to the heart during the January 1994 VA 
examination, and no heart abnormalities were found as a 
result of the examination.  The medical evidence indicates 
that a chronic heart disorder was not diagnosed until May 
1999, more than five years following the veteran's separation 
from service.  During the March 2000 VA examination the 
veteran stated that he could not remember whether he had had 
any cardiac symptoms from 1984 to 1999.

In short, although there were abnormal diagnostic test 
findings during service, no health care provider identified 
heart disease until 1999.

In adjudicating the veteran's December 1993, claim the RO had 
no way of knowing that a chronic heart disorder would be 
identified years later that was shown to be related to the 
symptoms documented during service.  The Board finds, based 
on the record, that a claim for service connection for a 
heart disorder was not reasonably raised in the veteran's 
December 1993 claim for compensation benefits.  The veteran 
himself was not aware at that time that he had heart disease, 
and neither was anyone else.  For the RO infer a claim for 
service connection for a heart disorder in the December 1993 
application would require an act of prognostication.  This is 
not a duty imposed upon VA.  See Talbert, supra; see also 
Buckley v. West, 12 Vet. App. 76, 81 (1998) [VA must 
adjudicate all issues reasonably raised from the veteran's 
pleadings].

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a) (2002); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992). An informal claim must identify the 
benefit sought. 38 C.F.R. § 3.155(a) (2002); see Dunson v. 
Brown, 4 Vet. App. 327, 330 (1993).

The Board has examined communications from the veteran to the 
RO in an attempt to detect a claim, formal or informal, for 
service connection for heart disease prior to October 1, 
1999.  This effort has been unsuccessful.  The veteran 
claimed entitlement to increased ratings for his service-
connected disabilities in November 1995, and in January 1998 
he claimed entitlement to service connection for an eye 
disorder.  Neither of those documents cannot be construed as 
a claim for service connection for a heart disorder because 
the veteran did not express any intent to claim service 
connection for a heart disorder.  Crawford v. Brown, 5 Vet. 
App. 33, 35 (1993); 38 C.F.R. § 3.155(a).

The veteran was separated from service in November 1993, and 
submitted a claim for compensation benefits for other 
disorders in December 1993.  In order to support the award of 
an effective date for service connection for a heart disorder 
of the day following his separation from service, however, 
the evidence must establish that the claim that resulted in a 
grant of service connection for a heart disorder was filed 
within one year of separation.  See 38 C.F.R. § 3.400 (2002); 
Wright v. Gober, 10 Vet. App. 343, 346 (1997).  The veteran 
did not submit a claim for service connection for a heart 
disorder until October 1999, which claim resulted in the 
grant of service connection.  He is not, therefore, entitled 
to an effective date for the grant of service connection for 
the heart disorder of the day following his separation from 
service.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

In short, the veteran did not submit any document that can be 
construed as a claim for service connection for a heart 
disorder prior to October 1999.  Because the October 1999 
claim was submitted after his entitlement arose in May 1999, 
the effective date is determined by the date of the claim.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Board finds, therefore, that entitlement to an effective 
date prior to October 1, 1999, for the grant of service 
connection for a heart disorder is not shown as a matter of 
law.  Shields v. Brown, 8 Vet. App. 346, 349 (1995) [an 
earlier effective date cannot be granted in the absence of 
statutory authority, which requires the filing of a claim].  
See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [in a 
case where the law and not the evidence is dispositive, a 
claim must be denied because of the absence of legal merit or 
the lack of entitlement under the law].

The Board additionally notes that it does not doubt the 
veteran's sincerity in pursuing his claim.  As explained 
above, service connection is granted based on the filing of a 
claim, not on whether a disability may in fact have existed 
at some earlier point in time.  In this case, the veteran's 
claim was filed in October 1999; the effective date of 
October 1, 1999 was correctly assigned.   


ORDER

The veteran's appeal to establish an effective date prior to 
October 1, 1999 for the grant of service connection for 
Brugada syndrome is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

